Citation Nr: 0032089	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-01 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel






REMAND

The veteran served on active duty from March 1976 to March 
1988.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to service 
connection for low back syndrome.  The RO in San Juan, Puerto 
Rico, currently has jurisdiction over the case.

Because of changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is 
required for compliance with the duty-to-assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In the case of a claim for disability compensation, 
the assistance to be provided by the Secretary includes 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
when the evidence of record contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of disability and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

The veteran contends that he has a low back disorder as a 
result of his military service.  The veteran's service 
medical records indicate that he was seen for complaints of 
back pain while on active duty, with a diagnosis of low back 
strain.   Post-service medical reports in his claim file show 
that he complained of  recurrent low back pain in 1988 when 
he was diagnosed with recurrent lumbosacral muscle strain.   
Later records indicate diagnoses of low back pain syndrome 
and a lumbar herniated nucleus pulposus.  Thus, there is 
competent evidence that the veteran has a current low back 
disability or persistent or recurrent symptoms of disability 
and indication that the disability or symptoms may be 
associated with the veteran's active duty.  However, the 
record does not contain sufficient medical evidence to make a 
decision on his claim.  Hence, under the requirements of the 
new statutory provisions, this appeal must be remanded for an 
examination or opinion regarding whether the veteran has a 
low back disorder attributable to his active military 
service. 

Any additional post-service medical records showing treatment 
for a low back disorder may prove relevant to the claim, and 
should be obtained on remand.  

Finally, evidence of record indicates that the veteran 
receives Social Security Administration (SSA) disability 
benefits.  Therefore, the RO should also make arrangements to 
obtain these records on remand.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those from whom he has received 
private medical treatment for a low back 
disorder since his discharge from 
service.  The veteran should provide the 
complete names, addresses, and 
approximate dates of treatment, and 
signed releases so the RO may request his 
treatment records.  Associate all records 
received with the claim file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present his treatment records, in keeping 
with his ultimate responsibility to 
present evidence in support of his claim.

2. Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for a low back 
disorder since his separation from 
service, as well as the approximate dates 
of treatment.  When the veteran has 
provided this information, obtain and 
associate with the claim file all VA 
treatment records since service.  All 
records maintained are to be requested, 
to include examination reports, treatment 
records, radiographic studies, progress 
notes, and hospitalization records.  If a 
facility from which records are requested 
does not have any records, or the records 
have been transferred to another 
location, that information should be 
provided to the RO so that appropriate 
follow-up may be made.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of any already on 
file, that fact should be annotated in 
the claim folder.  Any other records 
should be associated with the claim 
folder.  

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claim file, afford 
the veteran an appropriate VA examination 
to determine the exact nature and 
etiology of any low back disorder.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner 
are to be performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the diagnosis and etiology of 
any current low back disorder.  The examiner 
is asked to determine whether it is at least 
as likely as not that any current low back 
disorder is related to any in-service injury, 
complaints, and/or findings.  The medical 
rationale for the opinion should be provided, 
citing the objective medical findings leading 
to the conclusion.

If further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

5.  Review the claim folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, implement appropriate 
corrective action.  Specific attention is 
directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Review the claim file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  Readjudicate the veteran's claim on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claim that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claim for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claim.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


